
	
		I
		111th CONGRESS
		1st Session
		H. R. 4269
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Filner (for
			 himself, Mr. Oberstar,
			 Mr. Hinchey,
			 Mr. Andrews,
			 Mr. Moran of Virginia,
			 Mr. Johnson of Georgia,
			 Mr. Stark,
			 Mr. Farr, Ms. Kaptur, Mr.
			 Dicks, Mr. Peters,
			 Mr. Gutierrez,
			 Mr. Rothman of New Jersey, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require the
		  Secretary of Defense to use only human-based methods for training members of
		  the Armed Forces in the treatment of severe combat and chemical and biological
		  injuries.
	
	
		1.Short titleThis Act may be cited as the
			 Battlefield Excellence through Superior Training Practices Act
			 or BEST Practices Act.
		2.FindingsCongress finds the following:
			(1)The Department of
			 Defense has made impressive strides in the development and use of methods of
			 medical training and protection of members of the Armed Forces, such as the use
			 of tourniquets and improvements in body armor, that have likely led to
			 decreased battlefield fatalities.
			(2)The Department of
			 Defense uses live monkeys to train medical personnel to treat casualties of
			 chemical and biological agent attacks and uses live goats and pigs to teach
			 physicians, medics, corpsmen, and other personnel methods to respond to severe
			 battlefield injuries.
			(3)The civilian
			 sector has almost exclusively phased-in the use of superior human-based
			 training methods for numerous medical procedures currently taught in military
			 courses with the use of animals.
			(4)Human-based
			 methods have been developed and validated for training responses to common
			 battlefield injuries and chemical and biological agent attacks.
			(5)Management of
			 hemorrhage, sucking chest wounds, airway compromise, and many other combat
			 trauma injuries can be taught using numerous medical simulators and partial
			 task trainers.
			(6)Entirely human-based curricula (consisting
			 of medical simulation and moulage training sessions) for the management of
			 patients exposed to biological and chemical agents are widespread in civilian
			 hospitals.
			3.Requirement to
			 use human-based methods for certain medical training
			(a)In
			 generalChapter 101 of title
			 10, United States Code, is amended by adding at the end the following new
			 section:
				
					2016.Requirement to
				use human-based methods for certain medical training
						(a)Combat trauma
				injuriesNot later than
				October 1, 2013, the Secretary of Defense—
							(1)shall only use human-based training methods
				for the purpose of training members of the Armed Forces in the treatment of
				combat trauma injuries; and
							(2)may not use
				animals for such purpose.
							(b)Chemical and
				biological casualty managementThe Secretary—
							(1)shall only use
				human-based training methods for the purpose of training members of the Armed
				Forces in the management of chemical and biological casualties; and
							(2)may not use
				animals for such purpose.
							(c)DefinitionsIn
				this section:
							(1)The term
				combat trauma injuries means severe injuries likely to occur
				during combat, including—
								(A)hemorrhage related
				to a wound to the extremities;
								(B)sucking-chest
				wounds;
								(C)compromises to the
				airway; and
								(D)other
				injuries.
								(2)The term
				human-based training methods means, with respect to training
				individuals in medical treatment, the use of systems and devices that do not
				use animals, including—
								(A)simulators;
								(B)partial task
				trainers;
								(C)moulage;
								(D)simulated combat
				environments;
								(E)human cadavers;
				and
								(F)rotations in
				civilian and military trauma centers.
								(3)The term
				partial task trainers means training aids that allow individuals
				to learn or practice specific medical procedures.
							.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 101 of title 10, United States Code, is
			 amended by adding at the end the following new item:
				
					
						2016. Requirement to use human-based
				methods for certain medical training.
				
					
					.
			
